EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Dina Blikshteyn (Reg. No. 63,962) on April 21, 2022.

The claims have been amended as follows:

10.       (Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
selecting a predefined number of machine-based transactions;
	determining a first set of features based on the predefined number of machine-based transactions;
	applying one or more machine learning feature selection algorithms to the first set of features to determine a second set of features, wherein the second set of features is smaller in number than the first set of features, and the second set of features includes no more than a predefined number of features, the predefined number of features is smaller in number than the first set of features;
constructing a decision tree based on the second set of features, wherein the decision tree has a depth that is less than a predefined depth, and the decision tree includes a plurality of nodes corresponding to the second set of features;
applying a test data set to the decision tree to determine an accuracy level for each
node included in the decision tree, wherein the accuracy level for each node indicates
whether that node correctly identifies data in the test data set being associated with a
fraudulent or a non-fraudulent machine-based transaction;
selecting, from the plurality of nodes, a subset of nodes with each node in the subset of nodes having the accuracy level greater than 
determining a third set of features associated with the subset of nodes; and
generating a set of the human-readable transaction categorization rules based on the third set of features, wherein a total number of the human-readable transaction categorization rules included in the set is fewer than a limit on a total number of human readable transaction categorization rules to be generated.

16.       (Currently Amended) A system, comprising:
a non-transitory memory; and 
one or more hardware processors coupled to the non-transitory memory and configured to execute instructions to perform operations comprising:
	selecting a predefined number of machine-based transactions;
determining a first set of features based on the predefined number of machine-based transactions;
	determining, using one or more machine learning feature selection algorithms, a second set of features from the first set of features, wherein the second set of features is smaller in number than the first set of features, the second set of features includes no more than a predefined number of features, and the predefined number of features is smaller than a number of the first set of features;
constructing a decision tree based on the second set of features, wherein the decision tree has a depth that is less than a predefined depth and the decision tree includes a plurality of nodes corresponding to the second set of features;
applying a test data set to the decision tree to determine an accuracy level for each node included in the decision tree; 
selecting, from the plurality of nodes, a subset of nodes with each node in the subset of nodes having the accuracy level greater than 
	determining a third set of features associated with the subset of nodes; and
generating a set of the human-readable transaction categorization rules based on the third set of features, wherein a total number of the human-readable transaction categorization rules included in the set is fewer than a limit on a total number of human readable transaction categorization rules to be generated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is (571)270-1655.  The examiner can normally be reached on M-F, 8:30am-4:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner 
Art Unit 2193